Exhibit 10.19

AMENDMENT

Westvaco Corporation 1999 Salaried Employee Stock Incentive Plan

The following resolution was adopted by the Board of Directors of MeadWestvaco
Corporation on January 23, 2007:

FURTHER RESOLVED, that the Westvaco Corporation 1999 Salaried Employee Stock
Incentive Plan shall be revised by amending Section 5, Adjustment for Changes in
Capitalization, to read as follows:

“The aggregate number of common shares authorized under Section 3 and the number
of shares subject to stock options, stock appreciation rights or Restricted
Stock grants, and the individual grant limits in Section 4, above, shall be
automatically adjusted on an equitable basis by the Committee on the same basis
for any changes in the number of outstanding common shares in the event of a
recapitalization, stock split, stock dividend, merger, spinoff, or any other
similar change in capitalization. There shall also be a similar adjustment in
the number and kind of shares subject to outstanding stock options and stock
appreciation rights, in the related option price, and in the number of
outstanding grants of Restricted Stock. In no event shall the value of any
outstanding stock options, stock appreciated rights or Restricted Stock be
diminished in any material respect. Incentive Stock Options shall be preserved
in accordance with the provisions of Section 422(a) of the Internal Revenue Code
of 1986, as amended or superseded. Any resulting fractional share, however,
shall be eliminated.”